Case 20-03016 Document 104-1 Filed in TXSB on 02/08/21 Page 1 of 3




                         EXHIBIT A
      Case 20-03016 Document 104-1 Filed in TXSB on 02/08/21 Page 2 of 3




 IN RE:                         §
                                § CASE NO. 18-33836-H1-11
 NEIGHBORS LEGACY HOLDINGS, § (Chapter 11)
 INC.,                          §
                 Debtor.        §
                                §
 MARK SHAPIRO, TRUSTEE OF THE   §
 UNSECURED CREDITOR TRUST OF    § ADV. P. NO. 20-03016
 NEIGHBORS LEGACY HOLDINGS,     §
 INC. AND ITS DEBTOR AFFILIATES §
                                §
                 Plaintiff      §
                                §
 VS.                            §
                                §
 TOM VO, ET AL.,                §
                                §
                 Defendants.    §

                                   SCHEDULING ORDER

The disposition of the solvency fact question will be controlled by the following schedule:

                                     SOLVENCY EXPERTS

1.    April 26, 2021                 Plaintiff/Trustee (the party with the burden of proof on an
                                     issue) will designate expert witnesses in writing and provide
                                     the report required by Rule 26(a)(2) of the Federal Rules of
                                     Civil Procedure.

2.     May 7, 2021                   Plaintiff/Trustee will present its expert(s) for deposition on
                                     or before this date.

3.     June 21, 2021                 Defendants will designate expert witnesses in writing and
                                     provide the report required by Rule 26(a)(2) of the Federal
                                     Rules of Civil Procedure.

4.     July 2, 2021                  Defendants will present their expert(s) for deposition on or
                                     before this date.

5.     August 23, 2021               TRIAL DATE TO BE ASSIGNED BY THE COURT
                                     ON OR AFTER THIS DATE.
Case 20-03016 Document 104-1 Filed in TXSB on 02/08/21 Page 3 of 3




SIGNED on _______________________in Houston, Texas.


                               _______________________________
                               MARVIN ISGUR
                               United States Bankruptcy Judge
